2017 IL App (3d) 160170

                                Opinion filed March 30, 2017
     _____________________________________________________________________________

                                                IN THE


                                  APPELLATE COURT OF ILLINOIS


                                           THIRD DISTRICT


                                                  2017 


     VANETTA L. PHIFER,                        )  Appeal from the Circuit Court
                                               )  of the 10th Judicial Circuit,
            Plaintiff,                         )  Peoria County, Illinois,
                                               )
            v. 	                               )  Appeal No. 3-16-0170

                                               )  Circuit No. 13-L-242

     PHYLLIS M. GINGHER,                       )

                                               )

            Defendant-Appellee                 )  Honorable

                                              )   Katherine Gorman,

     (Matthew D. Ports, Contemnor-Appellant). )   Judge, Presiding.

     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion. 

           Presiding Justice Holdridge and Justice O’Brien concurred in the judgment and opinion. 

     _____________________________________________________________________________

                                               OPINION

¶1          Plaintiff filed a complaint against defendant seeking damages for “great pain and anguish

     both in mind and body” resulting from an automobile collision in 2012. During the production of

     pretrial discovery, defendant filed multiple motions to compel plaintiff to produce plaintiff’s

     mental health records. Plaintiff resisted the discovery requests by asserting the records were

     privileged under the Mental Health and Developmental Disabilities Confidentiality Act. 740

     ILCS 110/1 et seq. (West 2012).
¶2          Following an in camera review of plaintiff’s mental health records, the court ordered

     plaintiff to produce the records for defendant’s review on January 4, 2016. Plaintiff’s counsel

     (contemnor) refused to produce his client’s mental health records and requested to be held in

     indirect civil contempt to facilitate appellate review of the trial court’s pretrial discovery ruling.

     Therefore, the trial court found contemnor in civil contempt. Contemnor appeals the trial court’s

     contempt finding.

¶3                                                 FACTS

¶4          On August 21, 2012, a vehicle operated by Phyllis M. Gingher (defendant) struck the

     back of Vanetta L. Phifer’s (plaintiff) vehicle on Knoxville Avenue in Peoria, Illinois. On

     September 4, 2013, plaintiff filed a complaint alleging defendant negligently operated her

     vehicle and caused plaintiff to sustain “serious and permanent injuries.” Plaintiff’s complaint

     alleged that due to defendant’s negligence plaintiff “suffered great pain and anguish both in mind

     and body and will in the future continue to suffer.” On November 20, 2013, defendant answered

     plaintiff’s complaint by denying she drove negligently on the date in question.

¶5          On November 19, 2013, defendant issued interrogatories that are relevant to this appeal.

     Defendant’s interrogatory No. 10 requested plaintiff to “State the name and address of any

     physician or other health care professional who examined and / or treated you within the last 10

     years and the reason for such examination and / or treatment.” Plaintiff answered: “Unknown.”

¶6          Defendant’s interrogatory No. 11 asked if plaintiff was claiming “any psychiatric,

     psychological and / or emotional injuries as a result of this occurrence?” If so, in subparagraph

     (a) of defendant’s interrogatory No. 11 defendant requested plaintiff to disclose the name of any

     health care professional rendering treatment for plaintiff’s injuries. Plaintiff affirmatively

     responded to defendant’s interrogatory No. 11 by listing Dr. Lisa Watt and Lisa Bresnahan.




                                                       2

       Subparagraph (b) of Defendant’s interrogatory No. 11 asked whether plaintiff “suffered any

       psychiatric, psychological and / or emotional injury prior to the date of the occurrence” in 2012.

       (Emphasis added.)

¶7            Plaintiff’s deposition took place on March 28, 2014. During this deposition, plaintiff

       disclosed that she sustained a closed head injury as a result of the August 21, 2012, collision.

       Plaintiff claimed that as a result of the head injury she sustained in the collision, she had current

       difficulties with memory and multitasking, headaches, crying spells, and fears associated with

       traveling in a vehicle and residing in the area near where the collision occurred. In addition,

       following the collision plaintiff suffered from lower professional confidence, slower thinking,

       lower energy levels, inability to focus, and recently suffered panic attacks.

¶8            According to her deposition testimony, plaintiff went to see Lisa Bresnahan for

       psychological issues after the 2012 collision. Plaintiff also stated Lisa Watt conducted cognitive

       testing on plaintiff as part of Watt’s evaluation after the August 21, 2012, collision.

¶9            On September 25, 2014, the parties conducted the discovery deposition of Lisa

       Bresnahan, a licensed clinical social worker and counselor employed by the Saint Francis

       Medical Center in Peoria, Illinois. Bresnahan explained that she provided professional services to

       plaintiff for several months after the 2012 collision. According to Bresnahan, following the

       accident, plaintiff sought treatment for ongoing difficulties with multitasking and remembering

       details. Bresnahan stated plaintiff suffered from headaches, anxiety, and showed signs of

       depression.

¶ 10          The deposition of Dr. Lisa Watt, a neuropsychologist, also took place on September 25,

       2014. Watt explained that after the 2012 accident, she gave plaintiff a multitude of tests to

       measure and gauge plaintiff’s cognitive abilities. In terms of a diagnosis, Watt explained that




                                                         3

       plaintiff had many indicators supporting the conclusion that she suffered from a traumatic head

       injury. These indicators included headaches and cognitive inefficiency that caused difficulty with

       learning, recall, and a reduced attention span.

¶ 11          On November 5, 2014, defendant issued supplemental interrogatories. Defendant’s

       supplemental interrogatory No. 1, requested plaintiff “State the names and addresses of all

       physicians, surgeons, or other healers of every description who have either examined or treated

       the Plaintiff at any time for mental health reasons, including, but not limited to anxiety and

       depression. Give the dates of all such examinations and periods of treatment in each case.” In

       response, Plaintiff indicated that she would obtain these past medical records to determine

       whether or not to produce them or file a privilege log.

¶ 12          Defendant’s supplemental interrogatory No. 2 requested plaintiff to “State the names and

       addresses of all physicians, surgeons, or other healers of every description who have either

       examined or treated the Plaintiff in the 20 years prior to the occurrence for any physical ailment.

       Give the dates of all such examinations, the reasons for treatment, and periods of treatment in

       each case.” Plaintiff objected to defendant’s supplemental interrogatory No. 2 on grounds that

       the interrogatory was, inter alia, overbroad and irrelevant.

¶ 13          On February 17, 2015, defendant filed a motion to compel plaintiff to produce the names

       of both medical and mental health personnel that treated plaintiff prior to the collision in 2012.

       On March 12, 2015, the trial court granted defendant’s motion to compel. Following this ruling,

       plaintiff disclosed the names and addresses of the following medical and mental health care

       providers: Dr. Edward Morris, Vivian Short, Moses Cone, Theresa Williams, Sara Rose, Dr.

       Leon Chandler, Carey Davies, Dr. Susan Ladd, Dr. Joseph Narins, Dr. Haywood, Dr. Stringer,

       and Dr. Veita Bland.




                                                         4

¶ 14          On July 22, 2015, defendant filed a second motion to compel seeking signed

       authorizations from plaintiff to facilitate the release of plaintiff’s prior out-of-state mental health

       records. Subsequently, plaintiff filed her Illinois Supreme Court Rule 213(f)(1) and (2)

       disclosures on September 14, 2015. Ill. S. Ct. R. 213(f)(1), (2) (eff. Jan. 1, 2007). Plaintiff’s Rule

       213(f)(2) independent expert witness disclosure indicated Dr. Lisa Watt and Lisa Bresnahan

       would testify about “their personal knowledge of the facts at issue in this case, including their

       care and treatment of the Plaintiff, their prognoses, the damages incurred as a result of the

       incident, including past and future medical expenses, past and future pain and suffering, past and

       future disability and disfigurement, and other subjects discussed (or to be discussed) in their

       depositions and/or contained in their medical records.”

¶ 15          The trial court held a hearing on November 17, 2015, on defendant’s second motion to

       compel filed on July 22, 2015. During this hearing, plaintiff argued the medical and mental

       health records at issue in the second motion to compel were privileged records pursuant to the

       provisions of the Mental Health and Developmental Disabilities Confidentiality Act (Act). 740

       ILCS 110/1 et seq. (West 2012). On this basis, plaintiff opposed the entry of an order compelling

       plaintiff to produce these mental health records pertaining to mental health treatment she

       received before the collision in 2012.

¶ 16          At the conclusion of the hearing, the trial judge granted defendant’s second motion to

       compel dated July 22, 2015, and ordered production of plaintiff’s mental health records related to

       treatment received prior to 2012. The court ordered production solely for the purpose of allowing

       an in camera review by the court. The court’s written order dated November 17, 2015, instructed

       plaintiff to “sign authorizations for or otherwise produce to the Court for in camera review the

       medical and/or mental health records from the providers sought by Defendant; the Court to




                                                         5

       contact counsel following in camera review for determination of which documents, if any are

       discarded.”

¶ 17           As ordered, plaintiff produced the out-of-state medical and/or mental health records for

       the purpose of an in camera review by the court. On December 16, 2015, the trial court

       conducted a telephonic hearing with the parties and reported the results and ruling of the court

       following the in camera inspection. The court’s ruling is embodied in an order entered by the

       court on January 4, 2016. The order issued on January 4, 2016, required plaintiff “to produce to

       the Defendant within 28 days all of the records produced by Plaintiff to the Court for in-camera

       review and evaluation except for the first page of Exhibit 44A, being page 10 of 188.”

¶ 18           Plaintiff’s counsel refused to produce the records as ordered by the court on January 4,

       2016. On February 3, 2016, defendant filed a third motion to compel, which included a request

       for sanctions for non-production by plaintiff. In response, plaintiff’s counsel admitted the records

       were not timely produced and asked to be held in friendly contempt of the court for the purpose

       of seeking appellate review.

¶ 19           Consequently, on March 3, 2016, the trial court found plaintiff’s counsel in “friendly” 1

       contempt of court. The court assessed plaintiff’s counsel (contemnor) a $100 fine in a good faith

       attempt to allow for appellate court review. On March 31, 2016, contemnor filed a timely notice

       of appeal of the trial court’s contempt finding.

¶ 20                                                    ANALYSIS

¶ 21           On appeal, contemnor challenges the trial court’s March 3, 2016, order finding him in

       contempt of court. Before reaching the merits of the contempt order, we first resolve two

       procedural matters.


               1
                 The trial court’s order fails to indicate which form of contempt contemnor has been held under. However,
       based on the facts of this case, we believe the court found contemnor in friendly contempt.


                                                               6

¶ 22             Contrary to contemnor’s jurisdictional statement, defendant correctly points out that our

       jurisdiction in this appeal arises from Illinois Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016).

       Clearly, Illinois Supreme Court Rule 304(b)(5) allows this court to consider an appeal from an

       “order finding a person or entity in contempt of court which imposes a monetary or other

       penalty.” Id.

¶ 23             Next, both sides agree the records at issue qualify as mental health records that are

       normally privileged under the Act. However, the parties disagree about whether plaintiff waived

       her therapist/recipient privilege under the Act by placing her mental health at issue in this case.

       Therefore, we are called upon to determine whether, as a matter of law, the mental health records

       in this case fell within an exception to the protective privilege provided by the Act. Since we will

       be considering an issue of law, de novo review applies. D.C. v. S.A., 178 Ill. 2d 551, 559-61

       (1997).

¶ 24             We begin by considering the relevant portions of the Act itself as set forth below:

                        “(a) Except as provided herein, in any civil, criminal, administrative, or legislative

                 proceeding, or in any proceeding preliminary thereto, a recipient, and a therapist on

                 behalf and in the interest of a recipient, has the privilege to refuse to disclose and to

                 prevent the disclosure of the recipient’s record or communications.

                                (1) Records and communications may be disclosed in a civil, criminal or

                        administrative proceeding in which the recipient introduces his mental condition

                        or any aspect of his services received for such condition as an element of his

                        claim or defense, if and only to the extent the court in which the proceedings have

                        been brought, or, in the case of an administrative proceeding, the court to which

                        an appeal or other action for review of an administrative determination may be




                                                          7

                      taken, finds, after in camera examination of testimony or other evidence, that it is

                      relevant, probative, not unduly prejudicial or inflammatory, and otherwise clearly

                      admissible; that other satisfactory evidence is demonstrably unsatisfactory as

                      evidence of the facts sought to be established by such evidence; and that

                      disclosure is more important to the interests of substantial justice than protection

                      from injury to the therapist-recipient relationship or to the recipient or other

                      whom disclosure is likely to harm. *** [N]o record or communication between a

                      therapist and a recipient shall be deemed relevant for purposes of this subsection,

                      except the fact of treatment, the cost of services and the ultimate diagnosis unless

                      the party seeking disclosure of the communication clearly establishes in the trial

                      court a compelling need for its production.” (Emphasis added). 740 ILCS

                      110/10(a)(1) (West 2012).

       The case law provides that party may waive his or her statutory privilege by introducing his or

       her mental health condition through “pleadings, answers to written discovery, a deposition, in

       briefs or motions, in argument before the court, or by stipulation.” Reda v. Advocate Health

       Care, 199 Ill. 2d 47, 61 (2002).

¶ 25          Contemnor urges this court to determine that our supreme court’s decision in Reda

       controls the outcome of this appeal and requires this court to set aside the finding of contempt. In

       Reda, the plaintiff brought a medical malpractice action against the hospital and doctors

       following the development of an acute thrombosis and an apparent stroke. Id. at 50-51. During

       discovery in Reda, plaintiff’s counsel refused to comply with the trial court’s pretrial discovery

       order requiring plaintiff to produce his psychiatric records citing privilege under the Act. Id. at




                                                        8

       49-50. As in the case at bar, in Reda, the trial court held plaintiff’s counsel in friendly civil

       contempt and plaintiff challenged this finding of contempt. Id. at 50.

¶ 26          Our supreme court was called upon to determine whether the plaintiff in Reda, placed

       plaintiff’s mental health at issue. See generally Reda, 199 Ill. 2d 47. In Reda, the complaint

       alleged the plaintiff “ ‘sustained injuries of a personal and pecuniary nature’ ” attributable to

       defendant’s negligence and caused damages including, but not limited to, loss of society,

       companionship, and affection. Id. at 50. When asked to describe his injuries for purposes of

       interrogatories, the plaintiff in Reda answered that he suffered severe injuries to his leg that

       resulted in disability, disfigurement, and pain and suffering. Id. at 51. The plaintiff also said he

       suffered a stroke, heart problems, and kidney problems. Id. Further, the depositions of the

       plaintiff and his wife in Reda disclosed “headaches, loss of memory, decline in comprehension,

       difficulties in performing daily activities, and changes in personality.” Id. at 57.

¶ 27          Our supreme court reasoned a section 10(a)(1) exception to the Act “applies only when a

       party affirmatively places his or her own mental condition at issue.” Id. at 59. Our supreme court

       held that a neurological/physical injury such as a stroke and/or other brain damage does not

       necessarily create psychological damage or automatically place the plaintiff’s mental health at

       issue. Based on the allegations in the complaint in Reda, and the statements made during

       discovery, the court concluded the plaintiff did not actually place his mental condition at issue by

       making claims for damages due to a diminished physical capacity to perform daily activities, loss

       of society, companionship, and affection in his complaint or by discussing headaches, loss of

       memory, decline in comprehension, difficulties in performing daily activities, and changes in

       personality during depositions because such alleged injuries were physical/neurological in nature

       and could be separated from psychological damage. Id. at 57-58.




                                                         9

¶ 28           The facts in Reda are distinguishable from the instant case. Here, plaintiff did not restrict

       her damage claims to physical/neurological injuries. Instead, plaintiff’s original complaint

       alleged that “she suffered great pain and anguish both in mind and body and will in the future

       continue to so suffer.” (Emphasis added.) Unlike the plaintiff in Reda, in response to

       interrogatories, specifically, interrogatory No. 11, plaintiff affirmatively stated she was claiming

       “psychiatric, psychological and/or emotional injuries” as a result of this occurrence. (Emphasis

       added.) Based on the unique record in this case, we conclude plaintiff affirmatively placed her

       own mental condition at issue.

¶ 29           We recognize plaintiff’s own deposition responses and her Rule 213(f)(2) disclosures

       place less emphasis on the damage to her mental health in comparison to the broader allegations

       of her complaint and her unambiguous affirmative answer to defendant’s interrogatory No. 11.

       However, during her discovery deposition, plaintiff described her injuries resulting from the

       August 21, 2012, occurrence to include anxiety in addition to memory loss, difficulty

       multitasking, headaches, frequent episodes of crying, and irrational fears interfering with her

       ability to drive or ride in a car and feel safe in the area where she lived.

¶ 30           Moreover, plaintiff’s Rule 213(f)(2) disclosure indicated that her two expert witnesses,

       Dr. Watt and Ms. Bresnahan, would offer testimony about “other subjects discussed (or to be

       discussed) in their depositions and/or contained in their medical records.” Our careful review of

       the depositions and medical records from these two experts document cognitive testing and

       treatment plaintiff received from these experts for anxiety, lowered professional confidence,

       panic attacks, and depression.

¶ 31           Thus, we conclude the case at hand is factually distinguishable from Reda. Therefore, the

       trial court correctly determined plaintiff placed her present and past mental health status at issue,




                                                         10 

       thereby waiving her privilege under the Act. Without discussing the details revealed in plaintiff’s

       mental health records in this public forum, we further conclude, based on our careful review of

       the same records subject to an in camera review by the trial court, that the trial court correctly

       concluded the records at issue are relevant, probative, and not unduly prejudicial as required

       under the Act. 740 ILCS 110/10(a)(1) (West 2012).

¶ 32          Contemnor alternatively argues that even if this court agrees with the trial court’s finding

       that plaintiff initially placed her mental health at issue, plaintiff has now withdrawn her claims

       for damages solely attributable to the mental health injuries she sustained in 2012. Conversely,

       defendant asserts plaintiff’s verbal assurances regarding her intent to withdraw mental health

       claims before trial are both vague and insufficient.

¶ 33          During arguments in the trial court and before this court on appeal, contemnor

       consistently stated that plaintiff previously stepped back from all claims involving mental health

       damages beyond those physical damages allowed under the rationale of Reda. Yet, a lack of

       clarity still exists regarding whether plaintiff has made a definitive election to abandon all claims

       for mental health damages. For example, in this appeal, contemnor’s reply brief asserts “Plaintiff

       Has, and Continues to Have, the Right to Waive Claims for Mental Health Injuries to Avoid

       Disclosure of Her Prior Mental Health Care.” (Emphasis added.) This statement of the issue

       implies contemnor perceives that plaintiff retains an unexecuted future option to remove or

       waive the mental health damages that are currently on the table and at issue.

¶ 34          Moreover, contemnor has not directed this court to any agreed order, stipulation, or

       document of record confirming plaintiff’s decision to abandon damages based on the psychiatric,

       psychological, and/or emotional injuries addressed by defendant’s interrogatory No. 10. Nor has

       plaintiff amended her affirmative response to this interrogatory as required by Rule 213(i). Ill. S.




                                                        11 

       Ct. R. 213(i) (eff. Jan. 1, 2007). Therefore, we reject the contemnor’s argument that his client

       clearly expressed a desire to forego her previous claims for mental health damages.

¶ 35          For the foregoing reasons, the trial court’s March 3, 2016, order finding contemnor in

       contempt of court is affirmed.

¶ 36                                        CONCLUSION

¶ 37          The judgment of the circuit court of Peoria County is affirmed.

¶ 38          Affirmed and remanded.




                                                      12